                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                         BEAUMONT DIVISION

    WILLIAM NELSON ANTOINE                          §
.
    VS.                                             §                CIVIL ACTION NO. 1:18cv434

    DIRECTOR, TDCJ-CID                              §


               ORDER REGARDING MOTION TO PROCEED IN FORMA PAUPERIS

           Petitioner has filed a motion to proceed in forma pauperis (docket entry no. 4). Petitioner,
    however, has since paid the filing fee. Accordingly, petitioner’s motion to proceed in forma

    pauperis is moot. It is therefore,

           ORDERED that petitioner’s motion to proceed in forma pauperis is DENIED as moot.


                    SIGNED this the 5th day of March, 2019.




                                                        ____________________________________
                                                        KEITH F. GIBLIN
                                                        UNITED STATES MAGISTRATE JUDGE
